Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendments filed 12/20/2021 overcome the previous rejections under 35 USC 112.

Tayama (JP 2005-097539; citations refer to the machine translation filed 6/24/2021) discloses an aromatic polycarbonate having an excellent hue that can be provided in the form of a sheet [abstract; 0001; 0054; claim 15]. The polymer is formed from bisphenol A [0012-0013]. The viscosity average molecular weight (Mv) is preferably 21,000 or more [0021]. Specific examples have values of: Example 1 – 24,000; etc. [Tables at 0067-0068; also see the original JP ‘539 for improved readability].
Tayama teaches a colorant can be added to provide color to the final article [0035]. The reference teaches the amount of colorant is not particularly limited as long as the article is colored to a desired color [0035]. Preference is given to a phthalocyanine compound because results in less odor, hydrolyzability, and initial haze [0035]. Previously, the examiner took the position that the phthalocyanine compound has a melting point within the claimed range because it is otherwise the same compound as claimed in present claim 10. 
Applicant, however, has provided evidence that the phthalocyanine blue disclosed by Tayama has a melting point of 600°C, which is outside the claimed range. In particular, on page 8 of Remarks filed 9/24/2021, Applicant pointed to JP 2017-199312 for this melting point. See page 13 of the machine translation filed 10/20/2021 for the disclosure “Blue pigment: phthalocyanine blue, melting point 600°C.” Nothing of record indicates it would have been obvious to one of ordinary skill in art to select a light absorbing agent having a melting point within the claim range of 300-400°C and further modify the teaching of Tayama to arrive at the claimed invention.

Wassmer (US 2018/0194053) discloses articles, including sheets and optical devices, comprising polycarbonate compositions [abstract; 0001; 0065]. The polycarbonate includes those based on bisphenols [0015]. The composition comprises a crystalline additive having a melting point of at least 280°C, preferably 280-350°C [0007; 0013]. Suitable crystalline additives include colorants, such as Solvent Red 135, which has a melting point of 318°C [0014].
The reference aims to achieve “a method for efficient production of transparent polycarbonate compositions containing high melting crystalline additive aggregates” [0005]. Furthermore, Wassmer teaches “A method to make a transparent polycarbonate article…comprising: extruding mixture of 0.1 to 10.0 wt. % of a…colorant..., at least one of which has a crystalline melting point of greater than or equal to 280°C…and an aggregate average particle size less than 0.5 mm, with 99.8 to 90.0 wt. % of a polycarbonate [etc.]” [0066]. Therefore, the reference appears to provide articles containing the crystalline additives in aggregate form and so is excluded from the requirement of present claim 1 that “the bisphenol type polycarbonate and the light absorbing agent are mixed to prevent the light absorbing agent from aggregating in the specific wavelength absorption layer.”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787